Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the communication filed 10/19/22.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano, II et al [U.S. 9,047,746] in view of Zdeblick et al [U.S. 7,978,064].
For claim 1, the electronic medication adherence system (Title: electronic medication compliance monitoring system) taught by Euliano includes the following claimed subject matter, as noted, 1) the claimed medication device is met by the electronic pill (No. 14) having an electronic transmission capability that is configured to transmit data wirelessly (Col. 4, Lns. 64-66: electronic components of pill 14 are capable of wireless transmission) via an antenna (No. 203), wherein the data includes physiologic signals corresponding to measurement of one or more physiological parameters of a patient who ingested the medication device (Col. 15, Lns. 3-4: it is important to detect that the pill is ingested by the appropriate person; Col. 15, Lns. 8-12: an electronic pill monitors physiologic signals inside the body 16…the patient’s electrocardiogram (ECG) is detected and measured by the electrical contacts or antenna of the tag 15), 2) the claimed power source coupled to the medication device is met by the power source (No. 22) as well as the energy harvesting module (No. 205) configured to harvest energy wherein the energy storage (No. 207) is configured to store the harvested energy to use this energy to power a tag (No. 15: Col. 9, Lns. 62-63), and 3) the claimed reader is met by the external reader (No. 11) for receiving the data (using RF transceiver No. 12) indicating the presence of the medication device in a patient’s body or digestive tract (see Figures 1 and 3) and the physiologic signals corresponding to measurement of one or more physiological parameters of the patient who ingested the medication device (Col. 15, Lns. 12-14: The tag 15 either processes the signal or passes the signal via the out-link 52 to the reader for further processing; Col. 15, Lns. 20-23: the processing system (either in the tag 15, reader 11, or elsewhere downstream) detects parameters of the electrical characteristics of signals received inside the body), wherein the physiologic signals received by the reader can be compared to a previously collected physiologic signal to determine whether the signals received by the reader are from the same patient of the previously collected physiologic signal (Col. 15, Lns. 47-52: This information is used for a first calibration step and recorded as the baseline ECG output…the measurement by the tag 15 can be checked against this calibration to ensure that the proper person is taking the medication).  However, there is no mention of harvesting the energy when at least one electrode chemically interacts with a patient’s stomach acid.
Ingestible medical apparatus have had their own power sources for some time.  The communication system taught by Zdeblick includes two digestible materials (Nos. 34 and 36) that provides power for operating the system as well as produces the current flow through the conducting fluid and the system.  As the system reaches an electrolyte, e.g. stomach acid (Col. 6, Lns. 45-61), the patch for current flow between the materials 34 and 36 is completed external to the system.  As mentioned in the Background, prior art power sources are costly to produce and potentially harmful to the surrounding environment if the power source leaks or is damaged.  The power source of Zdeblick would be ideal for ingestion as the circuitry and components that are placed within an environment requiring a conducting fluid.
The Zdeblick provides for a power source ideally suited for ingestion, and the Euliano reference is also geared toward an ingestible device having a power source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a power source similar to Zdeblick in the device of Euliano for the purpose of using a power source particularly suited for the environment in which is it to be used.
For claim 3, the reader is met by the external reader (No. 11) in wireless communication with the medication device (RF transceiver No. 12) and configured to receive data.
For claim 4, the communications to and from the tag (No. 15) of Euliano are protected, encrypted, encoded, or made secure (Col. 18, Lns. 38-41) to prevent interpretation by other devices.
For claim 5, the two materials Nos. 34 and 36 of Zdeblick perform the same function as two electrodes (Col. 6, Lns. 62-63).
For claim 6, the tag (No. 15) of Euliano can be modified to include sensors to measure various attributes of the pill’s surroundings, such as a pH monitor, temperature probe, and others (Col. 14, Lns. 58-61).
For claim 7, the physiologic signals measured in Euliano is the patient’s ECG (Col. 15, Lns. 10-11).
For claim 8, the physiologic signals of Euliano are characteristic of the patient’s ECG signal (Col. 15, Lns. 22-25: characteristics including but not limited to: periodicity, amplitude, signal shape, and signal to noise ratio).
For claim 9, the physiologic signals of Euliano correspond to an ECG signal (Col. 15, Lns. 10-11).
For claim 10, the physiologic signals of Euliano include peak geometry (Col. 15, Ln. 24) and heart rate (Col. 15, Ln. 39).
For claim 11, the dynamic features measured over time in Euliano include muscle activity (Col. 15, Ln. 41).
For claim 12, a previously collected physiologic signal of the patient is measured by the reader in Euliano (Col. 15, Lns. 25-29: the signal detected inside the body can be transmitted to the reader 11 and verified against a preloaded signature of the ECG or other physiologic signal recorded earlier, for example, during the initial administration of the system 10).
For claim 13, the physiologic signals found in Euliano are timed relative to a feature of the ECG (Col. 15, Lns. 35-37: These physiologic features and their dynamic features (changes in the signals over time) are useful to identify the patient 16).
For claim 16, detection of multiple physiologic signals (Col. 15, Ln. 16: pulse; Col. 15, Ln. 39: heart rate variability) are performed at the same time as the ECG measurement in Euliano.
For claim 17, the tag PLL of Euliano operates continuously (Col. 21, Ln. 7).  Also, the tag (No. 15) of Euliano is designed to be tracked throughout the patient’s digestive tract (Col. 15, Lns. 35-44) over time to determine the location of the tag, thereby requiring constant operation.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al in view of Zdeblick et al as applied to claim 1 above, and further in view of Albert et al [U.S. 5,117,833].
For claim 14, the physiologic signals of Euliano are ECG signals and peak geometry.  However, there is no specific mention of timing relative to the peak of a QRS.
Analyzing electrocardiogram signals for different attributes have been performed for many years, as seen in the method and apparatus taught by Albert.  In the reference, a computer implemented process is used for analysis of electrocardiogram signals and an improved type of spectral filter to determine selected QRS potentials.  The principal waves of an ECG signal (Fig. 2) are measured and filtered to determine signal anomalies in a heartbeat that may be indicative of heart damage or abnormality brought out through various processes (Col. 3, Lns. 48-51).  Figure 3 depicts a QRS complex in relation to the overall beat (PQRST).  This is then used to isolate and identify signal abnormalities.
The very reason the ECG signal in Euliano is used is to identify the proper person or patient taking the electronic pill or medication.  If any abnormalities are detected, then it is judged that the person who took the pill is not the patient the pill is meant for.  The Albert reference shows that analyzing the timing of the QRS peak has been used to identify any abnormalities.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze a QRS peak in the system of Euliano for the purpose of analyzing a common and well-known aspect of the ECG signal that has been used to identify abnormalities in the past with some success.
For claim 15, Figure 3 of Albert depicts extraction of data points (PQRST) in the pulse of an ECG signal.

Response to Arguments
Argument 1:
“This BACKGROUND section is the only section of the '064 specification where RFID tags are mentioned. Zdeblick does not teach or suggest how to design an RFID tag or an antenna that would overcome the alleged problems. The BACKGROUND section also does not mention any other radio frequency (RF) signaling system. Moreover, the BACKGROUND section states that antennas should be eliminated from such systems. Zdeblick, col. 1, 11. 53-67.”

Argument 2:
“In contrast, the Euliano system does not contain such a feature and instead sends an RF transmission signal via an antenna that is remotely detectable by a receiver designed to detect the RF signal. The Euliano system generally is a capsule with an embedded ingestible wireless sensor ID-Tag. When an ID-Capsule is swallowed, the ID-Tag transmits a very low power digital message from within the patient's stomach. The digital message is transmitted via a RF transmission signal from an antenna. Euliano does not use RFID as mentioned in the BACKGROUND section of the '064 patent. Euliano uses an RF signaling protocol that is optimized for body communication. Hence, the Euliano system overcomes the issues noted in the BACKGROUND of the '064 patent that were a limitation to using RFID.”

Argument 3:
“In the Euliano system, the RF signal is transmitted to a Reader, which is a wearable device that detects the RF messages transmitted from the ingested ID-Tags. The wearable Reader does not need to be in contact with the body or, alternatively, may be a wearable device that contacts the skin. Either way, there is no conductive pathway between the body and the skin. The ID-Tag, ID-Capsule and Reader are not designed to transmit or detect an identifiable signal transmitted by conductance.”

Argument 4:
“The Examiner also argues at page 9, lines 7-9, of the Office Action that, ‘The Zdeblick reference plainly states (Col. 11, Lns. 22-20) that the system (No. 30) may include one or other electronic components such as additional logic or memory elements or signal transmission element, e.g., in the form of an antenna.’ Applicant contends that this generic statement does not provide sufficient information for one of ordinary skill in the art to understand what other electronic components are usable and how an antenna might be used in the system. In the absence of any further teaching, these statements are an insufficient basis for the Examiner's argument.”

Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive.

Response to Argument 1:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Response to Argument 2:
	The Examiner has argued in a prior Office action that not only do both references pertain to radio frequency communication, but the Zdeblick reference also mentions signal transmission elements in the form of an antenna.  Why the Applicants keep referring to reference language in the BACKGROUND of the Zdeblick reference is a mystery to the Examiner.

Response to Argument 3:
In response to applicant's argument that the Euliano reference has no conductive pathway between the body and the skin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Response to Argument 4:
	Regardless of whether the Applicants think the statements in the Zdeblick reference are generic, it is still teaching that said reference can use wireless signaling and communication using an antenna.  And as the Euliano reference also teaches wireless antennae, this is considered sufficient basis for the combination of references above.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/25/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687